DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the fixation means.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITUB20160865A1 to Castrati (hereinafter “Castrati”). 
For claim 1, Castrati discloses: a forehead shield (13) for a ballistic protective helmet (1), which is adapted to move with a visor (10) of the protective helmet when the visor is opened and closed (see fig. 1 wherein the shield 13 and the visor 10 are in a lower position and compare to fig. 2 wherein the shield 13 and the visor 10 are adapted to move in an above-the-head position). 


    PNG
    media_image1.png
    599
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    590
    687
    media_image2.png
    Greyscale


For claim 2, Castrati discloses forehead shield of claim 1, wherein the forehead shield comprises means for removably and slidably attaching the forehead shield to the protective helmet (The ballistic shield 13 is coupled to the hollow body 4 through an assembly 16 to guide and slide and is designed to allow the movement of the ballistic screen 13 with respect to the hollow body 4 and together with the mobile structure 8; page “5” second to last paragraph).  

	For claim 7, Castrati discloses the forehead shield of claim 2, wherein the means is at least one rail adapted to be attached to the visor and to slidably support a portion of the visor (slit 18, also see discussion for claim 2). 

	For claim 8, Castrati discloses the forehead shield of claim 7, wherein the slidable part of the protective shield comprises a sliding element adapted to slide in the rail (assembly 16 is configured to slid within slit 18).  

For claim 9, Castrati discloses the forehead shield of claim 1, further comprising at least one visor attachment means for connecting the forehead shield to a visor of the protective helmet (see fig. 1 wherein the visor is connected to the forehead shield). 

	For claim 12, Castrati discloses a protective helmet (1), comprising: a helmet dome (4); and a forehead shield (13) adapted to move with a visor of the protective helmet when the visor is opened and closed (see fig. 1 wherein the shield 13 and the visor 10 are in a lower position and compare to fig. 2 wherein the shield 13 and the visor 10 are adapted to move in an above-the-head position).

	For claim 13, Castrati discloses the protective helmet of claim 12, further comprising at least one fixation means to fix the forehead shield to the protective helmet (The ballistic shield 13 is coupled to the hollow body 4 through an assembly 16 to guide and slide and is designed to allow the movement of the ballistic screen 13 with respect to the hollow body 4 and together with the mobile structure 8; page “5,” second to last paragraph). 

	For claim 14, Castrati discloses the Protective helmet of claim 13, further comprising at least one means cooperating with the fixation means of the forehead shield (see discussion for claim 13). 

	For claim 15, Castrati discloses an enclosure (4) for a ballistic element of a forehead shield (13) for a ballistic protective helmet (1), the enclosure being adapted to receive the ballistic element and comprising means for pressing the ballistic element against an outer surface of a helmet dome of the protective helmet (the assembly 16 with guide and slide includes a slit 18 (fig. 1) obtained through the ballistic screen 13 and a waist 19, which is integral to the hollow body 4 and has a stem (not visible in the attached figures) sliding inside the slit 18; the stem has a protruding end section on the outside of the ballistic screen 13 and on which a 20 adjustment knob is screwed; page “6” second paragraph) so that the ballistic element can be removably and slidably secured to the helmet dome (The ballistic shield 13 is coupled to the hollow body 4 through an assembly 16 to guide and slide and is designed to allow the movement of the ballistic screen 13 with respect to the hollow body 4 and together with the mobile structure 8; page “5,” second to last paragraph). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Castrati in view of DE 20306048 U1 to Salomon (hereinafter “Salomon”).
	For claim 3, Castrati does not disclose the forehead shield of claim 2, wherein the means is an enclosure comprising means for pressing the forehead shield against an outer surface of a helmet dome of the protective helmet.  
	However, attention is directed to Salomon teaching an analogous helmet 1 comprising a mask 2, wherein the mask is attached to the helmet via a connecting part 7, formed of an elastic cord, for quickly moving and holding the mask against the helmet in either a lower position on the face, or an upper position against the shell, paras 0024-0028, 0033, and figs. 1-2 of Salomon). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Castrati would be modified wherein the means is an enclosure comprising means for pressing the forehead shield against an outer surface of a helmet dome of the protective helmet for purposes of quickly moving and holding the mask against the helmet in either a lower position on the face, or an upper position against the shell, as taught by Salomon. 

	For claim 4, the modified Castrati teaches the forehead shield of claim 3, wherein the means is at least one tensioning element adapted to be attached to at least one visor bearing of the protective helmet (para 0033 of Salomon). 

	For claim 5, the modified Castrati teaches the Forehead shield of claim 4, wherein the tensioning element is secured closer to a side of the enclosure facing away from a visor of the protective helmet than to a side of the enclosure facing the visor (see figs. 1-2 of Salomon).  

	For claim 6, the modified Castrati teaches the forehead shield of claim 3, wherein the enclosure is made of at least one flame retardant material (screen 13 is made of metallic material or ceramic material; page “5,” second to paragraph).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castrati in view of US 2013/0047309 A1 to Strum (hereinafter “Strum”). 
	For claim 10, Castrati does not specifically disclose the forehead shield of claim 1, further comprising at least one fixation means to fix the forehead shield to the protective helmet.
	However, attention is directed to Strum teach an analogous helmet and forehead protector assembly (abstract of Strum) comprising fasteners 35 and 40 connected to both the shield and the helmet for providing a secured connected between the elements and permitting removal  (para 0010) in the form of hook and loop fasteners (visible in figs. 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Castrati would be modified to further comprising at least one fixation means, in the form of hook and loop fasteners, to fix the forehead shield to the protective helmet for providing a secured connected between the elements and permitting removal, as taught by Strum. 

	For claim 11, the Castrati does not specifically disclose the forehead shield of claim 9, wherein the visor fixing means and/or the fixation means is a hook-and-loop-fastener application.  
However, attention is directed to Strum teach an analogous helmet and forehead protector assembly (abstract of Strum) comprising fasteners 35 and 40 connected to both the shield and the helmet for providing a secured connected between the elements and permitting removal  (para 0010) in the form of hook and loop fasteners (visible in figs. 2 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Castrati would be modified wherein the visor fixing means and/or the fixation means is a hook-and-loop-fastener application, to fix the forehead shield to the protective helmet for providing a secured connected between the elements and permitting removal, as taught by Strum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732